In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2842
MICHAEL WHITE & ILLINOIS STATE RIFLE ASSOCIATION,
                                       Plaintiﬀs-Appellants,
                                   v.

ILLINOIS STATE POLICE, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 19-cv-2797 — Joan H. Lefkow, Judge.
                     ____________________

  ARGUED SEPTEMBER 15, 2021 — DECIDED OCTOBER 6, 2021
                ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. Illinois’s Firearm Concealed Carry
Act creates a scheme for licensing individuals to carry con-
cealed ﬁrearms in public. Michael White applied for a con-
cealed carry license on two occasions. Both times the State de-
nied his application. White unsuccessfully appealed the ﬁrst
denial in Illinois state court. Following the second denial,
White and the Illinois State Riﬂe Association (ISRA) ﬁled this
lawsuit in federal court challenging the constitutionality of
2                                                   No. 20-2842

the Concealed Carry Act. The defendants—state entities and
oﬃcials tasked with enforcing the Act—moved to dismiss the
lawsuit. The district court granted the motion with prejudice,
and the plaintiﬀs now appeal.
    We aﬃrm. ISRA lacks Article III standing, so the district
court correctly dismissed its claims. And White’s facial chal-
lenges to the Concealed Carry Act are precluded by the judg-
ment in his state court lawsuit challenging the denial of his
ﬁrst application. With these claims out of the way, our review
on the merits is narrow. We ask only whether the Concealed
Carry Act violates the Second Amendment as applied to the
State’s denial of White’s second application. We hold that it
does not. White has two criminal convictions—including one
for unlawful use of a ﬁrearm—and multiple gun-related ar-
rests. Illinois’s individualized determination that White’s
criminal history renders him too dangerous to carry a con-
cealed ﬁrearm in public survives intermediate scrutiny.
   Though we aﬃrm, we modify the judgment to reﬂect that
ISRA’s claims are dismissed without prejudice. The district
court dismissed ISRA’s claims for lack of jurisdiction, and a
dismissal for lack of jurisdiction cannot be with prejudice.
                        II. Background
A. The Concealed Carry Act
    Under the Concealed Carry Act, the Illinois Department of
State Police “shall issue” a concealed carry license to an appli-
cant who meets several statutory criteria. Namely, the appli-
cant must be 21 or older, trained to handle ﬁrearms, eligible
to possess a ﬁrearm under state and federal law, not subject
to any pending proceedings that could disqualify him from
possessing a ﬁrearm, and free of certain types of substance
No. 20-2842                                                      3

abuse treatment and criminal convictions within the past ﬁve
years. 430 ILCS §§ 66/10(a), 66/25. In addition, the applicant
must “not pose a danger to himself, herself, or others, or a
threat to public safety as determined by the Concealed Carry
Licensing Review Board.” Id. § 66/10(a)(4).
    This last requirement takes center stage in this case. To de-
termine whether an applicant poses a danger to himself or
others or a threat to public safety, the Illinois Concealed Carry
Licensing Review Board relies on objections from state law
enforcement agencies. A state law enforcement agency “may”
object to an application “based upon a reasonable suspicion”
that the applicant poses a danger to himself or others or a
threat to public safety. Id. § 66/15(a). An agency “shall” object
to an application if the applicant has ﬁve or more arrests in
the past seven years or three or more arrests in the same pe-
riod “for any combination of gang-related oﬀenses.” Id.
§ 66/15(b). Objecting agencies must supply information rele-
vant to their objections. Id. § 66/15.
    If an agency objects to an application, the Board must re-
solve the objection by a preponderance of the evidence. Id.
§ 66/20(g). In doing so, the Board considers the materials sub-
mitted with the objection. Id. § 66/20(e). The Board may also
request additional information or testimony from the agency,
the state police, or the applicant. Id.; see 20 Ill. Admin. Code
§ 2900.140(c), 2900.150. Whenever an objection “appears sus-
tainable,” the Board notiﬁes the applicant of the objection, in-
cluding the basis for the objection, and allows the applicant to
respond. 20 Ill. Admin. Code § 2900.140(e). If the Board sus-
tains the objection, the state police must deny the application
and “notify the applicant stating the grounds for the denial.”
Id. § 66/10(f). If there is no objection, or if the Board overrules
4                                                  No. 20-2842

an objection, then the state police move forward with the ap-
plication. Id. §§ 66/15(d), 66/20(g). Unsuccessful applicants
may challenge the denial of their applications through admin-
istrative and judicial review. Id. § 66/87.
B. White’s First Application
    White has a Firearm Owner’s Identiﬁcation Card, which
allows him to possess a ﬁrearm at home, see 430 ILCS
§ 65/2(a)(1), but he has been unsuccessful in obtaining a con-
cealed carry license. White ﬁrst applied for a concealed carry
license in May 2014. At the time, White was in his late 30s.
   The Chicago Police Department and Cook County Sheriﬀ
objected to White’s application on the grounds that the Chi-
cago Police Department’s gang database listed him as a mem-
ber of the Latin Souls street gang. They also pointed to a 1995
arrest for battery with a knife, a 1996 arrest for unlawful pos-
session of a ﬁrearm in a vehicle, and a 2012 arrest for unlawful
use of a weapon and reckless discharge.
    In response to the objection, White denied being a member
of the Latin Souls street gang. With respect to the 1995 battery
arrest, he claimed that he “never battered anyone and the ar-
resting oﬃcer declined to press charges and that case was dis-
missed.” He labeled the 1996 arrest “a case of mistaken iden-
tity,” but he conceded that he pled guilty to unlawful use of a
ﬁrearm (a misdemeanor) in 1998. And he maintained that the
2012 arrest had resulted in an acquittal at trial. Going beyond
the information in the objection, White admitted that he pled
guilty to misdemeanor possession of cannabis in 1994. He also
admitted to an allegation of disorderly conduct in 2000 and a
traﬃc oﬀense in 2001.
No. 20-2842                                                            5

    The Board denied White’s application in August 2015 1 af-
ter determining by a preponderance of the evidence that
White posed a danger to himself or others or a threat to public
safety. The Board did not explain the basis for its ﬁnding.
White appealed the denial of his application, arguing that the
Board’s decision misapplied the statute and was wrong on the
merits. More broadly, White argued that the Concealed Carry
Act violated the Second Amendment and the Fourteenth
Amendment’s Due Process Clause. The Circuit Court of Cook
County aﬃrmed the Board’s decision after holding a hearing.
    White appealed, and the Illinois Appellate Court aﬃrmed.
White v. Ill. Dep’t of State Police-Firearms Serv. Bureau, No. 1-16-
1282, 2017 WL 2602637 (Ill. App. Ct. June 14, 2017). To begin,
the court rejected White’s statutory arguments, holding that
the Act permits the Board to consider an applicant’s entire
criminal history, including old arrests and hearsay evidence
of gang membership. In a similar vein, the court held that the
Board did not violate state administrative law by failing to
make ﬁndings of fact. On the merits, the court held that the
Board’s ﬁnding that White posed a “danger” or “threat” was
not clearly erroneous. As for White’s constitutional argu-
ments, the court held that White had forfeited his Second
Amendment claim by failing to raise it before the Board, that
the Act’s “danger” or “threat” standard was not unconstitu-
tionally vague, and that the Board’s failure to hold a hearing
did not violate due process. The Illinois Supreme Court de-
nied White’s petition for leave to appeal.


1 The Board initially denied the application in October 2014, but changes
to the Illinois Administrative Code prompted the Circuit Court of Cook
County to remand the case to the Board for reconsideration.
6                                                   No. 20-2842

C. White’s Second Application
    White’s second application proceeded in similar fashion.
He applied in August 2017, and the Chicago Police Depart-
ment objected based on his 2012 arrest and his supposed
membership in the Latin Souls street gang. In response, White
again denied membership in any street gang. He made similar
representations about his criminal history, though this time
he admitted to a 1996 arrest for unlawful use of a weapon. He
also reprised his constitutional arguments. In November
2017, the Board denied White’s application based, once again,
on its unexplained conclusion that he posed a danger to him-
self or others or a threat to public safety.
D. Federal Lawsuit
    Rather than appeal the denial of his second application in
state court, White brought this federal lawsuit under 42 U.S.C.
§ 1983 against the state police, the Board, and various individ-
uals associated with those organizations. White alleges that
the Concealed Carry Act, both on its face and as applied to
him, violates the Second Amendment and the Fourteenth
Amendment’s Due Process Clause. He seeks a declaration
that the Act violates his constitutional rights as well as an in-
junction barring the defendants from violating his constitu-
tional rights in the future and requiring them to issue him a
concealed carry license.
    White is joined in this lawsuit by ISRA. ISRA represents
that its purposes include “securing the Constitutional right to
privately own and possess ﬁrearms within Illinois, through
education, outreach, and litigation.” It sues on its own behalf
and on behalf of its members, many of whom have unsuccess-
fully applied for concealed carry licenses. It alleges that its
No. 20-2842                                                    7

members would carry loaded ﬁrearms in public for self-de-
fense, but that they refrain from doing so “because they fear
prosecution due to the prohibition on carrying a concealed
ﬁrearm in public for self-defense without a [license].” Those
are all of ISRA’s allegations. ISRA does not assert any claims
or request any relief.
    The district court granted the defendants’ motion to dis-
miss with prejudice. The court dismissed ISRA’s as-applied
claims for lack of standing after ﬁnding that ISRA failed to
identify any members who had been denied licenses. As to
White, the court found that the doctrine of res judicata barred
his facial claims because he had litigated (or could have liti-
gated) those claims in his state court action. On the merits, the
court ruled that both White and ISRA failed to state claims
under the Second Amendment or the Fourteenth Amend-
ment’s Due Process Clause. The plaintiﬀs now appeal the dis-
missal of their claims.
                        II. Discussion
    Our analysis proceeds in three steps. First, we consider
whether the district court properly dismissed ISRA’s claims
for lack of standing. Next, we consider whether res judicata
bars White’s claims, as the defendants maintain. And ﬁnally,
because White’s as-applied Second Amendment claim is not
subject to res judicata, we address that claim on the merits.
A. Standing
   Article III limits the jurisdiction of federal courts to
“Cases” or “Controversies.” Lujan v. Defs. of Wildlife, 504 U.S.
555, 560 (1992). To have Article III standing, a plaintiﬀ must
show “(1) an injury in fact that is (2) caused by the defendant’s
conduct and (3) redressable by a favorable decision.”
8                                                     No. 20-2842

Woodring v. Jackson Cnty., 986 F.3d 979, 984 (7th Cir. 2021) (cit-
ing Lujan, 504 U.S. at 560). Organizations like ISRA may have
standing to sue either on their own behalf or on behalf of their
members. Milwaukee Police Ass’n v. Bd. of Fire & Police Comm’rs
of City of Milwaukee, 708 F.3d 921, 926 (7th Cir. 2013).
    ISRA lacks either form of standing. ISRA lacks standing to
sue on its own behalf because it does not allege an injury to
itself or request any relief. See id. (“To bring suit in its own
right, an organization must itself satisfy the requirements of
standing.”). ISRA lacks standing to sue on behalf of its mem-
bers (known as “associational standing”) because it does not
identify any members, much less explain how those members
would have standing to sue in their own right. See United Food
& Com. Workers Union Loc. 751 v. Brown Grp., Inc., 517 U.S. 544,
555 (1996); Disability Rts. Wis., Inc. v. Walworth Cnty. Bd. of Su-
pervisors, 522 F.3d 796, 802 (7th Cir. 2008). The district court
drew a distinction between ISRA’s facial and as-applied
claims, purporting to dismiss the facial claim on the merits
and the as-applied claim for lack of standing. But ISRA failed
to assert any claims for relief, and there is no way to dismiss
a nonexistent claim on the merits, so we read the district
court’s order as dismissing both claims for lack of standing.
     ISRA only halfheartedly disputes its lack of standing. In-
stead, it faults the district court for dismissing its claims with
prejudice. In ISRA’s view, the district court should have given
it leave to amend the complaint to properly allege standing.
The problem with this argument is that ISRA never asked for
leave to amend in the district court. When a district court en-
ters ﬁnal judgment at the same time as it dismisses a com-
plaint, the plaintiﬀ should ﬁle a post-judgment motion for
leave to amend under Federal Rule of Civil Procedure 59(e).
No. 20-2842                                                       9

See O’Brien v. Vill. of Lincolnshire, 955 F.3d 616, 629 (7th Cir.
2020) (noting that Federal Rule of Civil Procedure 15(a)(2)’s
more generous standard for amending pleadings still applies
to such motions). We have rejected the argument that Rule 15
requires a district court dismissing a plaintiﬀ’s original com-
plaint with prejudice to sua sponte grant leave to amend the
complaint. James Cape & Sons Co. v. PCC Const. Co., 453 F.3d
396, 400–01 (7th Cir. 2006) (citing Coates v. Ill. State Bd. of Ed.,
559 F.2d 445, 451 (7th Cir. 1977)). Even after judgment is en-
tered, a plaintiﬀ seeking to amend a complaint must properly
move to amend in the district court. See, e.g., Hecker v. Deere &
Co., 556 F.3d 575, 590–91 (7th Cir. 2009).
    Nonetheless, we remind district courts that a plaintiﬀ
should ordinarily “be given at least one opportunity to try to
amend her complaint before the entire action is dismissed.”
Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind.,
786 F.3d 510, 519 (7th Cir. 2015); see also O’Brien, 955 F.3d at
628–29. Dismissal without prejudice is the norm, at least when
it comes to the plaintiﬀ’s original complaint. Foster v. DeLuca,
545 F.3d 582, 584 (7th Cir. 2008).
    We need not discuss these issues further because the point
is moot. Despite the district court’s “with prejudice” lan-
guage, a dismissal on standing grounds can never be with
prejudice. MAO-MSO Recovery II, LLC v. State Farm Mut. Auto.
Ins. Co., 935 F.3d 573, 581 (7th Cir. 2019). When a court dis-
misses a case for lack of Article III standing, “it means that the
court had no authority to resolve the case.” Id. A dismissal
with prejudice, by contrast, is a ruling on the merits that pre-
cludes “any claim encompassed by the suit.” Id. These con-
cepts are mutually exclusive: “A court that lacks subject mat-
ter jurisdiction cannot dismiss a case with prejudice.” Murray
10                                                      No. 20-2842

v. Conseco, Inc., 467 F.3d 602, 605 (7th Cir. 2006). Thus, we treat
the court’s dismissal “with prejudice” as a dismissal for lack
of jurisdiction without prejudice. See MAO-MSO, 935 F.3d at
583. As a practical matter, this means that ISRA may ﬁle a new
lawsuit against the defendants if it wishes to properly allege
standing and assert claims for relief.
B. Res Judicata
   We must next decide which, if any, of White’s claims sur-
vive the judgment in his state court lawsuit. White concedes
that res judicata precludes his facial challenges to the Con-
cealed Carry Act. But he maintains that his as-applied chal-
lenges survive because they arise from a new and separate
transaction—the 2017 denial of his second application. The
defendants insist that res judicata bars White’s claims across
the board.
    The Full Faith and Credit Clause provides that state “judi-
cial proceedings” are entitled to “full faith and credit” in fed-
eral courts. 28 U.S.C. § 1738. This clause applies to state court
judgments arising from judicial review of state administrative
proceedings. Garcia v. Vill. of Mount Prospect, 360 F.3d 630, 634
(7th Cir. 2004) (citing Kremer v. Chem. Const. Corp., 456 U.S.
461, 481 (1982)). State law controls whether a state court judg-
ment precludes a later federal lawsuit. Id.
    Under Illinois law, res judicata requires “(1) a ﬁnal judg-
ment on the merits rendered by a court of competent jurisdic-
tion, (2) the same cause of action, and (3) the same parties or
their ‘privies.’” Chi. Title Land Tr. Co. v. Potash Corp. of Saskatch-
ewan Sales, Ltd., 664 F.3d 1075, 1079 (7th Cir. 2011) (quoting
Hudson v. City of Chi., 889 N.E.2d 210, 217 (Ill. 2008)). If these
three elements are met, then “res judicata will bar not only
No. 20-2842                                                      11

every matter that was actually determined in the ﬁrst suit, but
also every matter that might have been raised and determined
in that suit.” Id. (quoting Hudson, 889 N.E.2d at 217).
    Only the second element of res judicata—same cause of
action—is disputed here. Under Illinois’s “transactional” test,
“separate claims will be considered the same cause of action
for purposes of res judicata if they arise from a single group
of operative facts, regardless of whether they assert diﬀerent
theories of relief.” River Park, Inc. v. City of Highland Park, 703
N.E.2d 883, 893 (Ill. 1998); accord Chi. Title Land Tr., 664 F.3d at
1079.
    Applying the transactional test, we hold that res judicata
does not preclude White’s as-applied Second Amendment
challenge. With respect to this claim, White’s cause of action
in this lawsuit is not the same as his cause of action in the state
court lawsuit. The claims arise from diﬀerent transactions.
White’s claim in state court challenged the denial of his ﬁrst
application for a concealed carry license. His claim here chal-
lenges a separate denial that happened more than two years
later. Not only that, but the material facts are diﬀerent. Most
notably, more than two years passed between the ﬁrst and
second denials, and in those two years White had no run-ins
with law enforcement. For purposes of his ﬁrst application,
White’s most recent arrest (2012) was three years earlier. For
purposes of his second application, White’s most recent arrest
was ﬁve years earlier. Those two additional years are signiﬁ-
cant given their implications for White’s criminal history,
which is relevant to his as-applied claim.
   Illinois courts have held that the Board may consider an
applicant’s “entire criminal history,” including arrests, in as-
sessing whether the applicant poses a danger to himself or
12                                                   No. 20-2842

others or a threat to public safety. Perez v. Ill. Concealed Carry
Licensing Rev. Bd., 63 N.E.3d 1046, 1052 (Ill. App. Ct. 2016).
White had no arrests or other encounters with law enforce-
ment between 2015 and 2017, so his criminal history looked
diﬀerent in 2017 than it did in 2015. This means that the State’s
interest in denying White a concealed carry application was
at least somewhat diﬀerent by 2017. And, as we will see, the
State’s interest is an important factor in an as-applied Second
Amendment challenge.
    The defendants minimize the signiﬁcance of the two addi-
tional years, implying that they had a negligible impact on
White’s claim in this case. But that is not the test for res judi-
cata under Illinois law. As explained, the claims arise from
diﬀerent transactions and there is at least one material factual
diﬀerence between them. The defendants also argue, as a fac-
tual matter, that only two months passed between White’s ap-
plications, given that the Illinois Appellate Court aﬃrmed the
denial of his ﬁrst application in June 2017 and White reap-
plied two months later. What matters, though, is when the
Board denied White’s applications. That is the relevant state
action in both lawsuits. And more than two years passed be-
tween the ﬁrst and second denials.
    Because White’s as-applied Second Amendment claim in
this case does not arise from the “same operative facts” as his
earlier Second Amendment claim, res judicata does not bar
that claim in this lawsuit. Cf. Agolf, LLC v. Vill. of Arlington
Heights, 946 N.E.2d 1123, 1137 (Ill. App. Ct. 2011); Arlin-Golf,
LLC v. Vill. of Arlington Heights, 631 F.3d 818, 822 (7th Cir.
2011).
   We agree with the defendants, however, that res judicata
precludes White’s due process claim in its entirety. Although
No. 20-2842                                                  13

White styles his due process claim as an as-applied challenge,
he points to no material factual diﬀerences between the due
process arguments he raises now and those he raised (or
could have raised) in state court. In this case, White argues
that the Concealed Carry Act violates due process because its
“danger” or “threat” standard is unconstitutionally vague, it
permits the Board to consider irrelevant and inﬂammatory in-
formation, it does not require the Board to hold hearings or
make ﬁndings of fact, and it uses a preponderance-of-the-ev-
idence standard. Nothing prevented White from raising iden-
tical arguments in his state court lawsuit. Indeed, he did raise
most if not all of these arguments, and the Illinois Appellate
Court rejected them on the merits. We note, moreover, that we
squarely rejected a similar procedural due process claim in
Culp v. Raoul, 921 F.3d 646, 658 (7th Cir. 2019).
    In sum, the only claim that survives the state court judg-
ment is White’s as-applied Second Amendment challenge re-
garding the denial of his 2017 application. We limit our anal-
ysis of the merits to this claim. In doing so, we are mindful
that White had the opportunity to raise a closely related claim
in the state court suit, and that res judicata bars that claim.
The two years intervening between the ﬁrst and second deni-
als are the only material diﬀerence between White’s state
court claim, which is barred, and the claim he raises now. We
are also mindful that White has now bypassed the state court
review process in favor of federal review. To be sure, § 1983
gives him that prerogative. See Horsley v. Trame, 808 F.3d 1126,
1129 (7th Cir. 2015). Even so, respect for the review mecha-
nism that Illinois has established, along with broader con-
cerns of comity and federalism, counsel against a searching
federal review of the boundaries of the Concealed Carry Act’s
statutory criteria. See Culp, 921 F.3d at 658 (discussing the
14                                                        No. 20-2842

interplay between the Second Amendment and “equally im-
portant principles of federalism” in the context of another
constitutional challenge to the Concealed Carry Act). Illinois
courts have been, and still are, actively ﬂeshing out the statu-
tory scheme and providing guidance for the Board. Our nar-
row role here is to ensure that the Board’s 2017 denial of
White’s concealed carry application complied with the Sec-
ond Amendment.
C. Second Amendment
     The Second Amendment provides: “A well regulated Mi-
litia, being necessary to the security of a free State, the right of
the people to keep and bear Arms, shall not be infringed.” In
District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme
Court held that the Second Amendment guarantees, at its
core, “the right of law-abiding, responsible citizens to use
arms in defense of hearth and home.” Id. at 635. Applying this
guarantee, the Court struck down a state law prohibiting
handgun possession in the home, “where the need for defense
of self, family, and property is most acute.” Id. at 628–29. Two
years later, the Court held that the Second Amendment is
“fully applicable to the States.” McDonald v. City of Chi., 561
U.S. 742, 750 (2010). The Supreme Court has yet to address the
scope of Second Amendment protection outside the home,2
but we have held that the Second Amendment right to “bear”

2 The Supreme Court recently granted certiorari in New York State Riﬂe &
Pistol Association v. Bruen, No. 20-843, 2021 WL 1602643 (U.S. Apr. 26,
2021), to resolve whether New York’s concealed carry licensing scheme
violates the Second Amendment. We have determined, and the parties
agree, that we can resolve White’s narrow as-applied challenge without
the beneﬁt of the Supreme Court’s opinion in Bruen. The Illinois and New
York licensing schemes diﬀer signiﬁcantly.
No. 20-2842                                                    15

arms for self-defense extends outside the home because the
need for self-defense is not limited to the home. Moore v. Madi-
gan, 702 F.3d 933, 941–42 (7th Cir. 2012).
    Like other circuits, we apply a two-step approach to Sec-
ond Amendment claims. First, we ask if the restricted activity
falls within the scope of the Second Amendment. Ezell v. City
of Chicago, 651 F.3d 684, 701 (7th Cir. 2011). If not, our review
ends; “the regulated activity is categorically unprotected, and
the law is not subject to further Second Amendment review.”
Id. at 702–03. If the Second Amendment applies, we proceed
to means-end scrutiny, which “requires the court to evaluate
the regulatory means the government has chosen and the
public-beneﬁts end it seeks to achieve.” Id. at 703. Though
some form of heightened scrutiny always applies, there is no
ﬁxed standard of review. Id. Instead, the precise standard of
review “depend[s] on how close the law comes to the core of
the Second Amendment right and the severity of the law’s
burden on the right.” Id. As is our usual practice, we will as-
sume without deciding that the Second Amendment applies
to White and proceed directly to means-end scrutiny. Kanter
v. Barr, 919 F.3d 437, 447 n.9 (7th Cir. 2019).
    We have applied intermediate scrutiny numerous times to
uphold laws that categorically bar certain groups of presump-
tively risky individuals from possessing ﬁrearms. United
States v. Meza-Rodriguez, 798 F.3d 664, 673 (7th Cir. 2015) (un-
documented immigrants); United States v. Yancey, 621 F.3d
681, 687 (7th Cir. 2010) (per curiam) (illegal drug users);
United States v. Williams, 616 F.3d 685, 694 (7th Cir. 2010) (vio-
lent felons); United States v. Skoien, 614 F.3d 638, 645 (7th Cir.
2010) (en banc) (persons with misdemeanor domestic vio-
lence convictions); see also Heller, 554 U.S. at 626 (“[N]othing
16                                                 No. 20-2842

in our opinion should be taken to cast doubt on longstanding
prohibitions on the possession of ﬁrearms by felons and the
mentally ill.”). In doing so, however, we have left room for as-
applied challenges. Kanter, 919 F.3d at 451 (rejecting as-ap-
plied challenge to felon-dispossession statute where plaintiﬀ
was convicted of nonviolent but serious felony involving
“conduct broadly understood to be criminal”).
    These cases guide our review of White’s as-applied chal-
lenge and ultimately lead us to reject it. Compared to the cat-
egorical bans just discussed, the Concealed Carry Act has a
similar aim but imposes a lesser burden. It, too, targets high-
risk individuals, but it does not outright prohibit them from
possessing ﬁrearms. Rather, it prohibits them from carrying
concealed ﬁrearms in public, while leaving intact their right
to possess ﬁrearms at home, where the need for self-defense
“is most acute.” Heller, 554 U.S. at 628. Given this more mod-
est burden, White’s as-applied challenge requires, at most, the
same form of intermediate scrutiny that we applied in those
earlier cases. See Ezell, 651 F.3d at 703.
    Intermediate scrutiny asks whether a law is substantially
related to an important government interest. Kanter, 919 F.3d
at 451. White does not dispute that Illinois has an important
interest in preventing dangerous people from carrying guns
in public. See, e.g., Yancey, 621 F.3d at 683–84 (describing the
objective of “keep[ing] guns out of the hands of presump-
tively risky people” as “without doubt an important one”).
Instead, he challenges the means that Illinois has chosen to
pursue this interest. Speciﬁcally, White contends that the
Concealed Carry Act permits the Board to indeﬁnitely deny
him his constitutional right to carry a concealed ﬁrearm based
solely on teenage arrests and unproven allegations of gang
No. 20-2842                                                    17

membership. White points to a 2019 review by the City of Chi-
cago’s Oﬃce of the Inspector General. The review criticized
the Chicago Police Department’s gang database for, among
other things, including “incomplete and contradictory data.”
It also expressed concern that “those with inaccurate designa-
tions have no opportunity to clear their name and mitigate the
impact of incorrect or outdated gang designations.” Rather,
“CPD’s gang designations are permanent and inescapable.”
    White’s as-applied challenge fails because it does not ac-
count for the rest of his criminal history. When the Board de-
nied White’s second application, it had more than teenage ar-
rests and unproven gang aﬃliation in front of it. To be sure,
two of White’s arrests (for unlawful use of a ﬁrearm in 1996
and battery in 1995) were somewhat dated. But in his submis-
sions to the Board, White admitted that he also had two crim-
inal convictions—one of them for unlawful use of a ﬁrearm—
and a 2012 arrest for unlawful use of a weapon and reckless
discharge.
    Sitting en banc in Skoien, we held that the government may
categorically bar persons convicted of domestic violence mis-
demeanors from possessing ﬁrearms, at home or anywhere
else. Skoien, 614 F.3d at 645. We reasoned, in relevant part, that
prior convictions for violent crimes are strong predictors of
future violence. Id. at 642. As such, barring persons with vio-
lent pasts from possessing deadly weapons was substantially
related to the government’s goal of “preventing armed may-
hem.” Id.; see also Yancey, 621 F.3d at 685 (“[H]abitual drug
abusers, like the mentally ill, are more likely to have diﬃculty
exercising self-control, making it dangerous for them to pos-
sess deadly ﬁrearms.”); Kanter, 919 F.3d at 449 (relying on
18                                                  No. 20-2842

“studies that have found a connection between nonviolent of-
fenders like Kanter and a risk of future violent crime”).
    Similar logic compels us to reject White’s as-applied chal-
lenge. Through the Concealed Carry Act, Illinois seeks to pre-
vent dangerous persons from carrying concealed ﬁrearms in
public. White has two criminal convictions, including one for
unlawful use of a weapon. He also has multiple gun-related
arrests, the most recent from 2012. We are mindful that an ar-
rest is not a conviction, and that White maintains he was ac-
quitted of the 2012 charge at trial. But given the diﬀerent
standards of proof (reasonable doubt vs. preponderance of
the evidence), the Second Amendment permits Illinois to con-
sider White’s gun-related arrests in assessing his dangerous-
ness. In view of White’s criminal history, Illinois reasonably
determined that White would pose a danger to himself or oth-
ers or a threat to public safety if allowed to carry a concealed
ﬁrearm in public. From Illinois’s perspective, a person who
has violated criminal laws, including criminal gun laws, has
a high risk of misusing ﬁrearms. And no one disputes that the
misuse of ﬁrearms poses a signiﬁcant threat to public safety.
    The Board’s individualized review process fortiﬁes our
conclusion that the Concealed Carry Act is constitutional as
applied to White. We held in Skoien that “Congress is not lim-
ited to case-by-case exclusions of persons who have been
shown to be untrustworthy with weapons.” Skoien, 614 F.3d
at 641. Here, though, Illinois has opted for just such a “highly-
individualized approach,” despite the “serious institutional
and administrative” burdens that this approach entails. Kan-
ter, 919 F.3d at 450. Rather than categorically bar White from
carrying a concealed ﬁrearm based on his criminal history, Il-
linois has determined on an individualized basis that White
No. 20-2842                                                  19

is too dangerous to carry a concealed ﬁrearm in public. As
part of this individualized process, White had the oppor-
tunity to submit a response and tell his side of the story. He
also had the opportunity (which he failed to take) of seeking
administrative and judicial review of the Board’s denial of his
application. Despite White’s arguments to the contrary, Illi-
nois’s individualized approach to concealed carry licenses re-
ﬂects better, not worse, tailoring than the blanket prohibitions
we have previously upheld.
    Indeed, much the same reasoning led us to reject a Second
Amendment challenge in Horsley, 808 F.3d 1126. The plaintiﬀ
there challenged the constitutionality of Illinois’s Firearm
Owners Identiﬁcation Card Act. Under that statute, an 18- to
20-year-old who cannot obtain her parents’ consent to possess
a ﬁrearm may appeal to the Director of the Illinois State Police
for a hearing. 430 ILCS §§ 65/8(b), 65/10(a). The Director, in
turn, may grant the application if the applicant establishes,
among other things, that she “will not be likely to act in a
manner dangerous to public safety” and that granting her ap-
plication “would not be contrary to the public interest” or fed-
eral law. Id. § 65/10(c). In upholding the law under intermedi-
ate scrutiny, we emphasized that the statute allowed for an
“individualized assessment”—both by an applicant’s parents
and by the Director of the State Police—that distinguished it
from the type of “blanket ban” struck down in Heller and
other cases. Horsley, 808 F.3d at 1131–34. This reasoning ap-
plies here. The Board conducted an individualized assess-
ment to determine whether White posed a danger to himself
or others or a threat to public safety. This individualized as-
sessment of dangerousness ﬁts closely with Illinois’s goal of
preventing dangerous persons from carrying concealed ﬁre-
arms in public.
20                                                    No. 20-2842

    White insists that the Concealed Carry Act creates a de
facto lifetime ban on his right to carry concealed ﬁrearms in
public for self-defense. But even if it would be unconstitu-
tional for Illinois to ban White from ever carrying a concealed
ﬁrearm in public, that issue is not presented in this case. The
text of the Concealed Carry Act does not create a permanent
ban, and White has not explained why he thinks he will never
be able to obtain a concealed carry license. See Skoien, 614 F.3d
at 645 (rejecting a similar argument because the statute “in its
normal application does not create a perpetual and unjusti-
ﬁed disqualiﬁcation”). Without more information, we are un-
willing to assume that White will never be able to obtain a
concealed carry license in the future. See Berron v. Ill. Concealed
Carry Licensing Rev. Bd., 825 F.3d 843, 846 (7th Cir. 2016) (“A
federal court should not assume that the state will choose the
unconstitutional path when a valid one is open to it.”).
    Thus, we reject White’s as-applied challenge to the Con-
cealed Carry Act. Because White has multiple criminal con-
victions and a 2012 arrest, we have no occasion to address
whether or under what circumstances Illinois could constitu-
tionally deny someone a concealed carry license based solely
on decades-old arrests or unfounded allegations of gang aﬃl-
iation. See Skoien, 614 F.3d at 645 (“A person to whom a statute
properly applies can’t obtain relief based on arguments that a
diﬀerently situated person might present.” (citing United
States v. Salerno, 481 U.S. 739, 745 (1987))). White’s remaining
arguments are facial attacks on the Concealed Carry Act, and
therefore the state court judgment precludes them.
No. 20-2842                                                21

                       III. Conclusion
   For these reasons, we aﬃrm the judgment of the district
court while modifying it to reﬂect that ISRA’s claims are dis-
missed without prejudice.